Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments of 4/11/2022.  For clarity of the record, a second non-final is being issued due to the confusion over claims 12 and 13.  The previous rejections are withdrawn.  New rejections are set forth herein.
	The Examiner withdraws the previous drawing objections.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/11/2022 is being considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaffenberger (US 2010/0050373) in view of Conrad (US 2011/0219579).
Regarding claim 1, (Currently Amended) Kaffenberger discloses an upright vacuum cleaner, comprising: 
a main casing (Item 2) fluidly connected to a cleaner head via a coupling pipe (Items 15 and 18); 
a cleaner head (Item 3) pivotally connected to the main casing and having a suction opening (Item 4) configured to suction in air when the suction force is generated by the main casing; 
a straight suction passageway (Item 16) disposed inside the cleaner head and extending through a central portion of the cleaner head in plan view (Figure 1), the straight suction passageway being a portion of a fluid connection between the suction opening and the motor chamber; and 
a first battery (Item 7a) disposed within the cleaner head spaced apart from the suction passageway in the plan view; 
the suction opening has a longest extension in a second direction of the cleaner head (Figure 1 across the front face, “width”) that is perpendicular to the first direction of the cleaner head (vertically / height) and is disposed at a first end of the cleaner head (“left” of Figure 1) in a third direction of the cleaner head that is perpendicular to both the first and second directions of the cleaner head (“length” across the side face, near Item 14) , 
the coupling pipe is provided at a second end of the cleaner head (right side of Figure 1) that is opposite the first end in the third direction, and 
the straight suction passageway is perpendicular to both the first and second directions of the cleaner head and fluidly connects the suction opening and the coupling pipe (best shown in Figure 2, Item 18 is roughly perpendicular and in Paragraph [0021] it's described how Item 15 is “tiltable”).
Kaffenberger fails to explicitly disclose a main casing that includes a dust-collection chamber fluidly connected to a motor chamber via a coupling pipe; a fan and a motor disposed in the motor chamber and configured to generate a suction force; an exhaust port defined in the main casing and configured to exhaust air from the motor chamber; a cleaner head pivotably connected to the main casing and having a suction opening configured to suction in air when the suction force is generated by the fan and motor; wherein the main casing is configured to stand upright relative to the cleaner head in a first direction of the cleaner head.
Kaffenberger teaches one style of a vacuum cleaner, Conrad teaches an upright style of vacuum cleaner.  Conrad teaches a main casing (Figure 2 Item 120) that includes a dust-collection chamber fluidly connected to a motor chamber via a coupling pipe (Item 116); a fan (Item 199) and a motor (Item 126) disposed in the motor chamber and configured to generate a suction force; an exhaust port (Item 104) defined in the main casing and configured to exhaust air from the motor chamber; a cleaner head (Item 106) pivotably connected to the main casing (through Item 112) and having a suction opening configured to suction in air when the suction force is generated by the fan and motor; wherein the main casing is configured to stand upright relative to the cleaner head in a first direction of the cleaner head (best shown in Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the type of vacuum from a canister type as taught by Kaffenberger to the upright type of Conrad.  Using the technology disclosed in one vacuum type can be easily converted to vacuums of other types, since canister vacuums and upright vacuums are obvious variants of each other (Conrad Paragraph [0027]).  Thus creating multiple products that a user can use for several different cleaning situations or preferences.
Regarding claim 2, (Original) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 1, wherein the first battery is detachably mountable on the cleaner head (Kaffenberger (Paragraph [0022]).  
Regarding claim 3, (Original) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 1, further comprising a second battery (Kaffenberger Item 7b) that is detachably mountable on the cleaner head (Paragraph [0022]).  
Regarding claim 4, (Currently Amended) Kaffenberger discloses an upright vacuum cleaner, comprising: 
a main casing (Item 2) fluidly connected to a cleaner head via a coupling pipe (Items 15 and 18); 
a cleaner head (Item 3) pivotally connected to the main casing and having a suction opening (Item 4) configured to suction in air when the suction force is generated by the main casing; 
a straight suction passageway (Item 16) disposed inside the cleaner head and extending through a central portion of the cleaner head in plan view, the straight suction passageway being a portion of a fluid connection between the suction opening and the motor chamber; and 
a first battery (Item 7a) disposed within the cleaner head spaced apart from the suction passageway in the plan view and ; 
a second battery (Item 7b) that is detachably mountable on the cleaner head; wherein the main casing is configured to stand upright relative to the cleaner head (Paragraph [0022]), and 
wherein the first battery is disposed on a first side of the straight suction passageway and the second battery is disposed on a second side of the straight suction passageway that is opposite of the first side of the straight suction passageway in the plan view (Figure 1).  
Kaffenberger fails to explicitly disclose a main casing that includes a dust-collection chamber fluidly connected to a motor chamber via a coupling pipe; a fan and a motor disposed in the motor chamber and configured to generate a suction force; an exhaust port defined in the main casing and configured to exhaust air from the motor chamber; a cleaner head pivotably connected to the main casing and having a suction opening configured to suction in air when the suction force is generated by the fan and motor; wherein the main casing is configured to stand upright relative to the cleaner head in a first direction of the cleaner head.
Kaffenberger teaches one style of a vacuum cleaner, Conrad teaches an upright style of vacuum cleaner.  Conrad teaches a main casing (Figure 2 Item 120) that includes a dust-collection chamber fluidly connected to a motor chamber via a coupling pipe (Item 116); a fan (Item 199) and a motor (Item 126) disposed in the motor chamber and configured to generate a suction force; an exhaust port (Item 104) defined in the main casing and configured to exhaust air from the motor chamber; a cleaner head (Item 106) pivotably connected to the main casing (through Item 112) and having a suction opening configured to suction in air when the suction force is generated by the fan and motor; wherein the main casing is configured to stand upright relative to the cleaner head in a first direction of the cleaner head (best shown in Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the type of vacuum from a canister type as taught by Kaffenberger to the upright type of Conrad.  Using the technology disclosed in one vacuum type can be easily converted to vacuums of other types, since canister vacuums and upright vacuums are obvious variants of each other (Conrad Paragraph [0027]).  Thus creating multiple products that a user can use for several different cleaning situations or preferences.
Regarding claim 9, (Original) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 1, wherein: the cleaner head includes a cleaner head housing; and a recessed part is defined on the cleaner head housing and is configured to house the first battery (Kaffenberger Figure 1 shows the batteries recessed).  
Regarding claim 10, (Currently Amended) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 1, wherein the first battery is a rechargeable battery pack configured to be interchangeably used on another type of vacuum cleaner or power tool (Kaffenberger Paragraph [0022]).  

Claims 5-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaffenberger (US 20100050373) in view of Conrad (US 2011/0219579) in view of Koura (US2015/0223652).
Regarding claim 5, (Original) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 4.  Kaffenberger fails to explicitly disclose wherein the cleaner head has first and second pairs of rails configured to respectively slidably mount the first and second batteries.
Koura teaches a vacuum cleaner wherein the cleaner has first and second pairs of rails configured to respectively slidably mount the first and second batteries (Paragraph [0037], Item 39).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting aspect of Kaffenberger to include the rails and cover as taught by Koura.  The rails and cover would allow the user to conveniently slide the batteries in and out of the vacuum and protect them from dust and moisture while in use.
Regarding claim 6, (Original) Kaffenberger in view of Conrad in view of Koura disclose the upright vacuum cleaner according to claim 5, wherein: the cleaner head includes a cleaner head housing; and two recessed parts are defined on the cleaner head housing and are configured to respectively house the first and second batteries (Kaffenberger Figure 1 shows the batteries recessed).  
Regarding claim 7, (Currently Amended) Kaffenberger in view of Conrad in view of Koura disclose the upright vacuum cleaner according to claim 6, wherein the first and second batteries are each a rechargeable battery pack configured to be interchangeably used on another type of vacuum cleaner or power tool (Kaffenberger Paragraph [0022]).  
Regarding claim 8, (Currently Amended) Kaffenberger in view of Conrad in view of Koura disclose the upright vacuum cleaner according to claim 7, further comprising: a cover configured to open and close the cleaner head housing, wherein the cover encloses the first and second batteries when the cover closes the cleaner head housing (Koura Item 58).  
Regarding claim 11, (Original) Kaffenberger in view of Conrad disclose the upright vacuum cleaner according to claim 1.  Kaffenberger fails to explicitly disclose further a cover configured to open and close the cleaner head housing, wherein the cover encloses the first battery when the cover closes the cleaner head housing.  
Koura teaches a vacuum cleaner wherein a cover configured to open and close the cleaner head housing, wherein the cover encloses the first battery when the cover closes the cleaner head housing (Item 58). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting aspect of Kaffenberger to include the rails and cover as taught by Koura.  The rails and cover would allow the user to conveniently slide the batteries in and out of the vacuum and protect them from dust and moisture while in use.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lessig (US 5,020,186) in view of Kaffenberger (US 2010/0050373).
Regarding claim 12, (Currently Amended) Lessig discloses an upright vacuum cleaner, comprising: 4MAK 115-01154 
a main casing (Item 22) that includes a dust-collection chamber (Item 36) fluidly connected to a motor chamber via a coupling pipe; 
a fan (Item 98) and a motor (Item 96) disposed in the motor chamber and configured to generate a suction force when the motor rotates the fan (Column 2 Lines 30-38); 
an exhaust port (Item 100) defined in the main casing and configured to exhaust air from the motor chamber; 
a cleaner head (Item 24) pivotably connected to the main casing via a hinge (Item 62) and having a suction opening (near Item 70) configured to suction in air when the suction force is generated by the fan and motor; 
a straight suction tube (Item 42) disposed inside the cleaner head and extending in the middle of the cleaner head in a plan view, the straight suction tube constituting a portion of a fluid connection between the suction opening and the motor chamber; and 
a rechargeable battery (Item 106) respectively mounted on a battery-mounting parts (Item 102) to supply current to rotatably drive the motor (Column 7 Lines 41-46); 
wherein the main casing is configured to stand perpendicular relative to the cleaner head in a first direction of the cleaner head (Annotated Figure 7), 
the suction opening is rectangular and has a longest extension in a second direction of the cleaner head that is perpendicular to the first direction of the cleaner head, and 
the straight suction tube is perpendicular to both the first and second directions of the cleaner head and is fluidly connected to the suction opening.
Lessig fails to explicitly disclose wherein a first and second battery-mounting parts respectively provided in first and second recessed parts of the cleaner head; a straight suction tube (Item 42) disposed inside the cleaner head and extending between the first and second battery-mounting parts in plan view, the straight suction tube constituting a portion of a fluid connection between the suction opening and the motor chamber; first and second rechargeable batteries respectively mounted on the first and second battery-mounting parts.
Kaffenberger teaches a vacuum cleaner wherein a first and second battery-mounting parts respectively provided in first and second recessed parts of the cleaner head (Figure 1 shows Items 7a and 7b recessed in Item 3); a straight suction tube (Item 16) disposed inside the cleaner head and extending between the first and second battery-mounting parts in plan view (Figure 1), the straight suction tube constituting a portion of a fluid connection between the suction opening and the motor chamber; first and second rechargeable batteries (Items 7a and 7b) respectively mounted on the first and second battery-mounting parts.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the location of the battery of Lessig for the battery configuration as taught by Kaffenberger.  Having multiple batteries in the cleaner head would allow for even weight distribution, which would help lead to enhanced control of the vacuum (Kaffenberger Paragraph [0020]).  Further, increase the battery capacity would allow for the motors to run for a longer period of time.


    PNG
    media_image1.png
    785
    547
    media_image1.png
    Greyscale

Annotated Figures 7 and 8

Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lessig (US 5,020,186) in view of Kaffenberger (US 2010/0050373) in view of Koura (US2015/0223652).
 Regarding claim 13 (Currently Amended) Lessig in view of Kaffenberger disclose the upright vacuum cleaner according to claim 12.  Lessig in view of Kaffenberger fail to explicitly disclose each of the first and second battery-mounting parts has a pair of rails configured to respectively detachably mount the first and second rechargeable batteries; and 5MAK 115-01154 each of the pair of rails extend in the second direction of the cleaner head, such that the first and second rechargeable batteries  are aligned in the second direction.  Both Lessig and Kaffenberger both disclose sliding a battery interface.  Although the housings the batteries slide into can be considered rails, they do not meet the common term of battery rails for the common portable batteries that are widely used today.
Koura teaches a vacuum cleaner each of the first and second battery-mounting parts has a pair of rails configured to respectively detachably mount the first and second rechargeable batteries; and 5MAK 115-01154 each of the pair of rails extend in the second direction of the cleaner head, such that the first and second rechargeable batteries  are aligned in the second direction (Item 39 is a rail that receives and mounts the batteries.  As shown in Figure 5, the Item 39 is “u-shaped” and thus has portion that extends in the second direction).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting aspect of Lessig in view of Kaffenberger to include the rails and cover as taught by Koura.  The rails and cover would allow the user to conveniently slide the batteries in and out of the vacuum and protect them from dust and moisture while in use.
Regarding claim 14 (Currently Amended) Lessig in view of Kaffenberger in view of Koura disclose the upright vacuum cleaner according to claim 13, wherein: the first and second rechargeable batteries each have a height in the first direction; and the straight suction tube extends between the height of the first and second rechargeable batteries in the first direction (Figure 1 of Kaffenberger).  
Regarding claim 15 (Currently Amended) Lessig in view of Kaffenberger in view of Koura disclose the upright vacuum cleaner according to claim 14, further comprising: a cover configured to open and close an interior portion of the cleaner head housing that contains the first and second rechargeable batteries, wherein the cover encloses the first and second rechargeable batteries when the cover closes the cleaner head housing (Koura Item 58 and Lessig Item 104).  
Regarding claim 16 (Currently Amended) Lessig in view of Kaffenberger in view of Koura disclose the upright vacuum cleaner according to claim 15, further comprising: first and second wheels rotatably mounted on a first surface of the cleaner head that is opposite of the main casing in the first direction; wherein the first and second wheels are disposed on opposite sides of the straight suction tube in the second direction; and the first and second rechargeable batteries are interposed between the first and second wheels and the suction opening in the third direction (Annotated figure 1 of Kaffenberger shows the front wheels in relation to the batters and flow path.  Figure 6 of Lessig shows all the wheels in relation to the flow path).

    PNG
    media_image2.png
    682
    645
    media_image2.png
    Greyscale

Annotated Figure 1

Regarding claim 17 (Original) Lessig in view of Kaffenberger in view of Koura disclose the upright vacuum cleaner according to claim 16, further comprising: a rotatable brush disposed in the suction opening and extending in the second direction (Item 30 Lessig).  
Regarding claim 18 (Original) Lessig in view of Kaffenberger in view of Koura disclose the upright vacuum cleaner according to claim 17, further comprising: a pair of auxiliary wheels rotatably mounted on a central portion of the first surface of the cleaner head (Lessig Items 58 and 56 are both outside of. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all of the claims, Lessig in view of Kaffenberger in view of Koura fail to disclose a relationship between the auxiliary wheels and the first and second batteries such that the auxiliary wheels are between the first and second batteries.  There are no known references that teach this aspect. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723